Citation Nr: 0708559	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-30 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  The veteran died in July 2004.  The appellant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2005 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which denied the 
benefits sought on appeal.

The claims are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death and to TDIU 
for accrued benefits purposes.  A preliminary review of the 
claims folder reveals the matters are not ready for appellate 
disposition.  

In this regard, the veteran's death certificate indicates the 
immediate cause of death was respiratory failure due to or as 
a consequence of questionable intrapulmonary bleed.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were listed as essential 
thrombocythemia, diabetes mellitus, multi-infarct dementia, 
hypertension, and old cerebral vascular accident.  

The appellant's primary argument with regard to the veteran's 
cause of death is that shell fragment wounds sustained to the 
left forehead resulted in trauma to the brain and were 
manifested as the old cerebral vascular accident listed on 
the veteran's death certificate.  She stated that between 
2003 and 2004 the veteran sought treatment at the Little Rock 
VA Medical Center for headaches.  She indicated that as a 
result of his complaints, a magnetic resonance imaging (MRI) 
of the veteran's brain was ordered approximately 8 months 
prior to his death, which showed trauma to the front lobe of 
the veteran's brain.  The appellant further contends that the 
veteran's neurologist, Dr. PP of the Little Rock VA Medical 
Center, informed her that the shell fragment wounds could 
have caused the cerebral vascular accident noted as a 
significant condition contributing to death.  

Records from the Little Rock VA Medical Center dated on the 
day of the veteran's death indicate treatment providers were 
worried the veteran had a new cerebral vascular accident 
considering he had a previous one in April 2004.  VA 
outpatient treatment records dated between 2003 and 2004, to 
include the aforementioned April 2004 report, as well as the 
MRI scan and records from Dr. PP have not been associated 
with the claims folder.  Such records must be obtained upon 
remand. 38 C.F.R. § 3.159(c)(2).

The Board finds that a VA records review is necessary prior 
to rendering a determination on the merits of the appellant's 
claim.  38 U.S.C.A. § 5103A(d).  While an opinion was 
rendered as to the relationship of the veteran's shrapnel 
wounds on the cause of his death in February 2005, the 
examiner did not have the benefit of review of the missing 
records set forth above.  The examiner will be asked to 
address the specific questions set forth in the numbered 
paragraphs below.

With regard to the TDIU claim, the appellant maintains that 
the veteran's service connected conditions prevented him from 
engaging in substantially gainful employment.  As noted 
above, there are missing VA outpatient treatment records and 
those generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See 38 C.F.R. § 3.1000(d)(4); Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to accrued benefits, but she was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the benefits on appeal.  Thus, on remand 
the RO should provide corrective VCAA notice.  A copy shall 
be placed in the claims folder for record keeping purposes.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 


38 C.F.R. § 3.159(b), that advises the 
appellant that an effective date will be 
assigned if service connection for the 
cause of the veteran's death and TDIU for 
accrued benefits purposes are awarded, to 
include an explanation as to the 
information or evidence needed to 
establish an effective date for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The AOJ should obtain from the VA 
Medical Center in Little Rock, Arkansas 
outpatient and inpatient treatment 
records dated between 2003 and 2004, to 
include a copy of the brain MRI report 
taken approximately eight months prior to 
the veteran's death (approximately 
December 2003); treatment notes dated in 
April 2004 in connection with a cerebral 
vascular accident; and treatment notes 
from Dr. PP of the neurology department.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

3.  If the AOJ is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2).



4.  Once the development above is 
completed, and if additional records are 
obtained, the AOJ should arrange for a VA 
records examination of the veteran's 
claim folder by the physician who 
rendered the February 2005 opinion, if 
available.  A complete rationale for any 
opinions expressed should be provided.  
Following review of the claims file, the 
examiner should provide an opinion as to 
whether it is as likely as not (50 
percent probability or greater) that the 
service-connected disabilities either 
caused or contributed substantially or 
materially to death, or aided or lent 
assistance to the production of death.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the AOJ should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death and TDIU for accrued benefits 
purposes.  If any benefits sought on 
appeal remain denied, the appellant 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  
Appropriate time is to be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





